internal_revenue_service number release date index number ---------------------- ------------- ------------------------------------- -------------------------- -------------------------- ---------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc ita b03 plr-124366-08 date date legend taxpayer ------------------------------------------------------------- parent p ----------------------------------------------------------- sub x ------------------------------------------- sub y ------------------------------------------------------------------- parent q ------------------------------------ sub a ------------------------------------ sub b -------------------------------------------------- sub c ---------------------------------------------- corp n -------------------------------- date a -------------------------- date b ------------------- date c -------------------------- date d ------------------ plr-124366-08 year ------- s ----------------- t --------------- dear ------------ this letter is in response to your request for an extension of time under sec_301_9100-3 of the procedure and administration regulations to increase the consent_dividend election under sec_565 a of the internal_revenue_code for the taxable_year ended date c facts prior to date b percent of the common_stock and at least percent of the preferred_stock of sub c was owned by sub b sub b was a wholly owned subsidiary of sub a and sub a was a wholly owned subsidiary of parent q sub c elected to be treated as a real_estate_investment_trust under sec_856 for its initial tax_year ending date a and has at all times since its incorporation intended to be treated as a reit sub c purchases residential and non residential fixed and variable rate mortgage loans for its portfolio on date b parent q was merged with and into parent p immediately thereafter sub a was merged with and into sub x a wholly owned subsidiary of parent p and all the assets of sub b were transferred to sub y a wholly owned subsidiary of sub x in a tax-free reorganization under sec_368 on date d corp n acquired all the stock of parent p and sub c merged into taxpayer sub c timely filed form 1120-reit for the year and included in its return form_972 consent of shareholder to include specific amount in gross_income in which it was agreed that sub y would include s in its taxable_income for the tax_year sub c also included in its return the related form_973 corporation claim for deduction for consent dividends sub c subsequently discovered that it understated real_estate_investment_trust_taxable_income on its year federal_income_tax return in the amount of u because the ledger information sub c used to prepare its return only captured net_income for the period following parent q’s merger with parent p ruling requested plr-124366-08 taxpayer as successor to sub c is seeking to increase the amount of the consent_dividend for year in the amount of t law and analysis sec_565 provides that if any person owns consent_stock as defined in sec_565 in a corporation on the last day of the taxable_year of such corporation and such person agrees in a consent filed with the return of such corporation in accordance with the regulations to treat as a dividend the amount specified in such consent the amount so specified shall except as provided in sec_565 constitute a consent_dividend for purposes of sec_561 relating to the deduction for dividends_paid sec_1_565-1 of the income_tax regulations provides that the dividends_paid deduction as defined in sec_561 includes the consent_dividend for the taxable_year a consent_dividend is a hypothetical distribution made by certain corporations to any person who owns consent_stock on the last day of the taxable_year of such corporation and who agrees to treat the hypothetical distribution as an actual dividend subject_to specified limitations by filing a consent at the time and in the manner specified in sec_1_565-1 sec_1_565-1 provides that a consent may be filed not later than the due_date of the corporation’s income_tax return for the taxable_year for which the dividends_paid deduction is claimed under revrul_78_296 1978_2_cb_183 the due_date for purposes of sec_1_565-1 includes the extended due_date of a return filed pursuant to an extension of the time to file sec_301_9100-3 of the procedure and administration regulations generally provides that requests for extensions of time for regulatory elections will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-3 states that a taxpayer will be deemed to have acted reasonably and in good_faith if the taxpayerb i requests relief before the failure to make the regulatory election is discovered by the service ii inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii failed to make the election because after exercising due diligence the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election under ' b a taxpayer will not be considered to have acted reasonably and in good_faith if the taxpayer-- plr-124366-08 i seeks to alter a return position for which an accuracy-related_penalty could be imposed under ' at the time the taxpayer requests relief and the new position requires a regulatory election for which relief is requested ii was fully informed of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief if specific facts have changed since the original deadline that make the election advantageous to a taxpayer the service will not ordinarily grant relief sec_301_9100-3 of the regulations provides in part that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money similarly if the tax consequences of more than one taxpayer are affected by the election the government’s interests are prejudiced if extending the time for making the election may result in the affected taxpayers in the aggregate having a lower tax_liability than if the election had been timely made this section also provides that the interests of the government are prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessments under sec_6501 before the taxpayer’s receipt of a ruling granting relief under this section in the present case taxpayer as successor to sub c has demonstrated that it acted reasonably and in good_faith in that relief was requested before the failure to make the election was discovered by the service taxpayer has represented that none of the circumstances described in sec_301_9100-3 are present in this case so that taxpayer is not deemed to have not acted reasonably and good_faith in this case finally in the present case granting the relief will not prejudice the interests of the government as described in sec_301_9100-3 granting relief will result in the same aggregate tax_liability with respect to all affected taxpayers as would have resulted if the election had been timely made taking into account the time_value_of_money none of the taxable years in which the election should have been made or that would have been affected by the election had it been timely made are closed by the period of limitations on assessments under sec_6501 accordingly the consent of the commissioner is hereby granted for an extension of the time to file the forms necessary to make the sec_565 consent_dividend election for the taxable_year this extension shall be for a period of days from the date of this plr-124366-08 ruling please attach a copy of this ruling to the returns schedules and forms filed in connection with making this election under sec_565 when such forms are filled except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely christopher f kane branch chief branch income_tax and accounting
